Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The amendment filed 3/23/2021 has been entered
Claims 2, 7-10, 14-15, 19, and 22-27 are rejected.
Claims 1, 3-6, 11-13, 16-18, and 20-21 are canceled.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claims 19-20 recite limitations “means for determining a random MAC address”, “means for determining a first frame”, “means for causing to send the first frame”, and “means for identifying an authentication indication”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, limitations “means for determining a random MAC address”, “means for determining a first frame”, “means for causing to send the first frame”, and “means for identifying an authentication indication” in claims 19-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
“Means for causing to send” has well understood structure. For limitations “means for determining a random MAC address”, “means for determining a first frame”, and “means for identifying an authentication indication”, please see Fig 2A step 224, Fig 6, paragraphs 28-29 and 35 of the pre-grant publication.       

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 10, 14, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Removal of new matter is required.
Claims 14 and 25 depend on claims 10, and they are rejected for the same reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-9, 15, 19, 22-24, and 26-27 are rejected under 35 U.S.C 103 as being unpatentable over Orava (US 7,359,989) in view of Lee (US 2016/0135041).

Regarding Claim 2, Orava teaches a computer device for a wireless station device, the computer device comprising storage and processing circuitry configured to (Orava, column 3 lines 41-43, the terminal MT comprises at least a memory and a CPU):
generate a random medium access control (MAC) address corresponding to the wireless station device, wherein the processing circuitry is configured to generate the random MAC address by using a privacy setting that indicates that the wireless station device supports MAC randomization (Orava, Fig 3, column 5 lines 39-43, when the MT detects in step 302 that the AP supports the use of temporary MAC addresses, then in step 303 the MT determines the MAC address to be suggested, which can be a random number, since the MT generates a temporary MAC address, the MT has determined that it supports generating a temporary MAC address); 
generate a frame comprising an indication of the random MAC address (Orava, Fig 3, column 5 lines 39-57, in step 303 the MT determines the MAC address to be suggested, which can be a random number, there may be 46 available bits in a 48 bit address format for selecting the temporary MAC address, in step 304 the MT transmits to the AP a request comprising the MAC address, the request would be a frame that includes at least the bits representing the MAC address);
 cause to send the frame (Orava, Fig 3, column 5 lines 50-57, in step 304 the MT transmits to the AP a request comprising the MAC address, which may be an authentication request, the request would be a frame that includes at least the 46 available bits in a 48 bit address format representing the MAC address); and 



    PNG
    media_image1.png
    792
    554
    media_image1.png
    Greyscale

Orava does not explicitly teach the below limitations:

However Lee teaches the below limitation:
(cause to send the frame) at a time occurring prior to the wireless station device requesting authentication of the wireless station device to an access point (Lee, Fig 10, paragraph 98, at 1005, wireless station may send a probe request to the access point during a pre-association process, including generating a random MAC address and including the random MAC address as a source address in a MAC header of the probe request frame, support in provisional application 62/077,769, paragraph 94);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Orava by adding sending a frame with a random MAC address to the access point prior to authentication as taught by Lee.    Because Orava and Lee teach MAC randomization, and specifically Lee teaches sending a frame with a random MAC address to the access point prior to authentication for the benefit of the analogous art of wireless station privacy using MAC randomization (Lee, abstract).

Regarding Claim 7, Orava and Lee further teach wherein the processing circuitry is further configured to cause to send a post-authentication frame to the access point, the post-authentication frame comprising the indication of the random MAC address (Lee, Fig 3, column 7 lines 29-33, if the MT receives the response message indicating successful uniqueness from the access point, the MT configures the data transmission 

Regarding Claim 8, Orava and Lee further teach further coupled to a transceiver configured to transmit and receive wireless signals (Orava, column 3, lines 41-43, the MT comprises a transceiver).

Regarding Claim 9, Orava and Lee further teach further coupled to one or more antennas coupled to the transceiver (Orava, column 3, lines 41-43, the MT comprises a transceiver, as part of the transceiver there would have to be antennas to effect transmission).

Regarding Claim 15, Orava teaches a method, comprising: 
generating, by processing circuitry of a wireless station device, a random medium access control (MAC) address corresponding to the wireless station device, wherein generating the random MAC address comprises using a privacy setting that indicates that the wireless station device supports MAC randomization (Orava, Fig 3, column 5 lines 39-43, when the MT detects in step 302 that the AP supports the use of temporary MAC addresses, then in step 303 the MT determines the MAC address to be suggested, which can be a random number, since the MT generates a temporary MAC address, the MT has determined that it supports generating a temporary MAC address); 

causing to send, by the processing circuitry, the frame (Orava, Fig 3, column 5 lines 50-57, in step 304 the MT transmits to the AP a request comprising the MAC address, which may be an authentication request, the request would be a frame that includes at least the 46 available bits in a 48 bit address format representing the MAC address); and 
identifying, by the processing circuitry, an authentication indication received from an access point (Orava, Fig 7, column 7 lines 3-7, if the AP determines that the MAC address suggested by the terminal is unique, then in step 309 the AP transmits a response to the terminal MT indicating that the checking of the uniqueness was successful).
Orava does not explicitly teach the below limitations:
(causing to send, by the processing circuitry, the frame) at a time occurring prior to the wireless station device requesting authentication of the wireless station device to an access point;
However Lee teaches the below limitation:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Orava by adding sending a frame with a random MAC address to the access point prior to authentication as taught by Lee.    Because Orava and Lee teach MAC randomization, and specifically Lee teaches sending a frame with a random MAC address to the access point prior to authentication for the benefit of the analogous art of wireless station privacy using MAC randomization (Lee, abstract)

Regarding Claim 19, Orava teaches an apparatus comprising: 
Processing means of a wireless station device for generating a random medium access control (MAC) address corresponding to the wireless station device, wherein the processing means for generating the random MAC address uses a privacy setting that indicates that the wireless station device supports MAC randomization (Orava, Fig 3, column 5 lines 39-43, when the MT detects in step 302 that the AP supports the use of temporary MAC addresses, then in step 303 the MT determines the MAC address to be 
Processing means for generating a frame comprising an indication of the random MAC address (Orava, Fig 3, column 5 lines 39-57, in step 303 the MT determines the MAC address to be suggested, which can be a random number, there may be 46 available bits in a 48 bit address format for selecting the temporary MAC address, in step 304 the MT transmits to the AP a request comprising the MAC address, the request would be a frame that includes at least the bits representing the MAC address); 
Processing means for causing to send the frame (Orava, Fig 3, column 5 lines 50-57, in step 304 the MT transmits to the AP a request comprising the MAC address, which may be an authentication request, the request would be a frame that includes at least the 46 available bits in a 48 bit address format representing the MAC address); and 
Processing means for identifying an authentication indication received from an access point (Orava, Fig 7, column 7 lines 3-7, if the AP determines that the MAC address suggested by the terminal is unique, then in step 309 the AP transmits a response to the terminal MT indicating that the checking of the uniqueness was successful).
Orava does not explicitly teach the below limitations:
(Processing means for causing to send the frame) at a time occurring prior to the wireless station device requesting authentication of the wireless station device to an access point;
However Lee teaches the below limitations:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Orava by adding sending a frame with a random MAC address to the access point prior to authentication as taught by Lee.    Because Orava and Lee teach MAC randomization, and specifically Lee teaches sending a frame with a random MAC address to the access point prior to authentication for the benefit of the analogous art of wireless station privacy using MAC randomization (Lee, abstract).

Regarding Claim 22, Orava and Lee further teach further comprising causing to send a post-authentication frame to the access point, the post-authentication frame comprising an indication of the random MAC address (Lee, Fig 3, column 7 lines 29-33, if the MT receives the response message indicating successful uniqueness from the access point, the MT configures the data transmission means of the MAC layer to use 311 the identifier MAC it has determined as the temporary MAC address).

Regarding Claim 23, Orava and Lee further teach further comprising means for causing to send a post-authentication frame to the access point, the post-authentication frame comprising an indication of the random MAC address (Lee, Fig 3, column 7 lines 29-33, if the MT receives the response message indicating successful uniqueness from the access point, the MT configures the data transmission means of the MAC layer to use 311 the identifier MAC it has determined as the temporary MAC address).

Regarding Claim 24, Orava and Lee further teach wherein the frame is a probe request (Lee, Fig 10, paragraph 98, at 1005, wireless station may send a probe request to the access point during a pre-association process, including generating a random MAC address and including the random MAC address as a source address in a MAC header of the probe request frame, support in provisional application 62/077,769, paragraph 94).

Regarding Claim 26, Orava and Lee further teach wherein the frame is a probe request (Lee, Fig 10, paragraph 98, at 1005, wireless station may send a probe request to the access point during a pre-association process, including generating a random MAC address and including the random MAC address as a source address in a MAC header of the probe request frame, support in provisional application 62/077,769, paragraph 94).

Regarding Claim 27, Orava and Lee further teach wherein the frame is a probe request (Lee, Fig 10, paragraph 98, at 1005, wireless station may send a probe request to the access point during a pre-association process, including generating a random MAC address and including the random MAC address as a source address in a MAC header of the probe request frame, support in provisional application 62/077,769, paragraph 94).

Claims 10, 14, and 25 are rejected under 35 U.S.C 103 as being unpatentable over Orava (US 7,359,989) in view of Lee (US 2016/0135041 and Elliott (US 2015/0063205).

Regarding Claim 10, Orava teaches a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising (Orava, Fig 7, column 7 lines 3-7,  the AP determines that the MAC address suggested by the terminal is unique, hence the AP would have a memory with instructions that are executed by a processor): 
identifying, at an access point, a frame received from a wireless station device at a first time (Orava, Fig 3, column 5 lines 39-43, in step 303 the MT determines the MAC address to be suggested, which can be a random number, column 5 lines 55-57, in step 304 the MT transmits to the AP a request comprising the suggested MAC address, column 6 line 1, in step 305 the AP receives the request); 

determining a MAC address of the frame, wherein the MAC address is randomly generated by the wireless station device (Orava, Fig 3, column 5 lines 39-43, in step 303 the MT determines the MAC address to be suggested, which can be a random number, column 6 lines 1-2, after the AP receives a request 305, it determines the MAC which is the source address of the request);
authenticating the wireless station device (Orava, Fig 3, column 6 lines 1-4, after the AP receives a request 305, it determines the MAC which is the source address of the request and checks in step 306 the uniqueness of the MAC address); and 
causing to send an authentication indication to the wireless station device (Orava, Fig 3, column 7 lines 3-7, if the AP determines that the MAC address suggested by the terminal is unique in step 307, then in step 309 the AP transmits a response to the terminal MT indicating that the checking of the uniqueness was successful).
Orava does not explicitly teach the below limitations:

Identifying an authentication request received from the wireless station device at a second time after the first time, the authentication request comprising the MAC address;
However Lee teaches the below limitation:
(determining a MAC address of the frame, wherein the MAC address is randomly generated by the wireless station device) prior to the wireless station device requesting authentication of the wireless station device to the access point (Lee, Fig 10, paragraph 98, at 1005, wireless station may send a probe request to the access point during a pre-association process, including generating a random MAC address and including the random MAC address as a source address in a MAC header of the probe request frame, support in provisional application 62/077,769, paragraph 94);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Orava by adding sending a frame with a random MAC address to the access point prior to authentication as taught by Lee.    Because Orava and Lee teach MAC randomization, and specifically Lee teaches sending a frame with a random MAC address to the access point prior to authentication for the benefit of the analogous art of wireless station privacy using MAC randomization (Lee, abstract).
Orava and Lee do not explicitly teach the below limitation:

However Elliott teaches the below limitation:
Identifying an authentication request received from the wireless station device at a second time after the first time, the authentication request comprising the MAC address (Elliott, Fig 3, paragraph 26, at optional step 306 the method may include transmitting the temporary MAC address to one or more access points for authentication, paragraph 28, after the MAC address lifetime period expires at block 308, at block 310 a newly generated temporary MAC address replaces the original temporary MAC address, the method returns to block 304 and 306 where the temporary MAC address is again sent to one or more access points for authentication, hence this would be an authentication request at a later time than the first time);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Orava and Lee by adding a second authentication request at a later time than the first as taught by Elliott.    Because Orava, Lee, and Elliott teach MAC randomization, and specifically Elliott teaches a second authentication request at a later time than the first for the benefit of the analogous art of a secure wireless communication through the use of one or more temporary MAC addresses (Elliott, abstract).

Regarding Claim 14, Orava, Lee, and Elliott further teach further comprising identifying a post-authentication frame received from the wireless station device, the post-authentication frame comprising an indication of the MAC address (Lee, Fig 3, column 7 lines 29-33, if the MT receives the response message indicating successful uniqueness from the access point, the MT configures the data transmission means of the MAC layer to use 311 the identifier MAC it has determined as the temporary MAC address).

Regarding Claim 25, Orava, Lee, and Elliott further teach wherein the frame is a probe request (Lee, Fig 10, paragraph 98, at 1005, wireless station may send a probe request to the access point during a pre-association process, including generating a random MAC address and including the random MAC address as a source address in a MAC header of the probe request frame, support in provisional application 62/077,769, paragraph 94).

Response to Arguments
Applicant's arguments regarding the prior art rejections have been fully considered but are moot as new grounds of rejection are used.  Please see updated rejection.   

Double Patenting
12.      Application Number 14/859,023 (now US Patent 9,930,009) belongs to the same Patent Family and teaches information that is relevant to the current Application, because it presents 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412